Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-conductive inner liner comprising a flange that adheres to the non-conductive insert recited in claims 5, 11, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that in fig. 7, the flange (710) is on the insert and not the inner liner. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, “an annulus o the outer sleeve” should read -- the annulus of the outer sleeve--, since the annulus between the logging tool and the sleeve assembly is the annuls of the outer sleeve. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 12-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. 2003/0056984A1). 
Regarding claim 1, Smith et al. disclose a sleeve assembly (see fig. 9a, also see figs. 3 and 4b), comprising: an outer sleeve (30); an antenna (12; see figs. 2a, 9a, and refer to para 0061-0062) positioned in an annulus (fig. 9a: space between 30 and 10) defined between a portion (the portion defined by upper and lower retainer 72, see fig. 9a) of a logging tool (RIT 10 is a logging tool used to measure downhole physical quantities; see figs. 1, 16, refer to para 0010, 0065, and 0114. Fig, 29 shows RTI 10 in combination with MWD 140) and the 5outer sleeve (30, see fig. 9a), wherein the antenna (12) is disposed around a tool mandrel (fig. 2a: groove section of 10 surrounded by antenna 12) of the logging tool (10, see fig. 2a), wherein the outer sleeve (30) is disposed around the portion (the portion defined by upper and lower retainer 72, see fig. 9a) of the logging tool (10); 
a slot (38) disposed in the outer sleeve (30); a non-conductive insert (para 0077 and 0084: the slots 38 could be filled with an epoxy-fiberglass) formed in the slot (38), wherein the non-conductive insert comprises a first composite material (refer to para 0084: rubber, epoxy-fiberglass compound, or other suitable material to keep fluids and debris out while permitting signal passage) that seals the slot (38); and 
10a non-conductive inner liner (52, see figs. 7a, 8a, 9a, and 10; refer to para 0070) disposed in the annulus (fig. 9a: space between 30 and 10) of the outer sleeve (30) that adheres (via bond, fastener, or locking pins, refer to para 0076) to the outer sleeve (30), wherein there is a bond (para 0076: inner liner 52 may be bonded to a metal insert sealed against the sleeve 30, wherein the bond is between the inner liner 52 and outer sleeve 30) between the non-conductive inner liner (52) and the outer sleeve (30) such that the non-conductive inner liner is sealed to the outer sleeve (refer to para 0076: the fastener or locking pins securing the metal insert to outer sleeve 30 seals the inner liner 52 to outer sleeve 30).  
Regarding claim 2, Smith et al. disclose wherein the antenna (12) is at least partially aligned with the 15slot (38, see fig. 9a).  
Regarding claim 3, Smith et al. disclose wherein the non-conductive inner liner (52) comprises a second composite material (refer to para 0070).  
20 Regarding claim 4, Smith et al. disclose wherein the non-conductive inner liner (52) is a sleeve (see fig. 9a and refer to para 0070) that is circumferentially formed in the annulus (fig. 9a: space between 30 and 10).  
Regarding claim 7, Smith et al. disclose wherein the slot comprise a plurality of slots (38, see figs. 4b, 9a) disposed circumferentially about the outer sleeve (30).  
Regarding claim 8, Smith et al. disclose a method of assembling a sleeve assembly (see figs. 3, 4b, 9a), comprising: disposing a slot (38) in an outer sleeve (30); disposing an antenna assembly (12) within an annulus (fig. 9a: space between 30 and 10) defined between a portion (the portion defined by upper and lower retainer 72, see fig. 9a) of a logging tool (RIT 10 is a logging tool used to measure downhole physical quantities; see figs. 1, 16, refer to para 0010, 0065, and 0114. Fig, 29 shows RTI 10 in combination with MWD 140) and the outer sleeve (30, see fig. 9a), wherein the antenna assembly (12) is disposed around a tool mandrel (fig. 2a: groove section of 10 surrounded by antenna 12) of the 5logging tool (10, see fig. 2a), wherein the outer sleeve (30) is disposed around the portion (the portion defined by upper and lower retainer 72, see fig. 9a) of the logging tool (10); 
forming a non-conductive insert (para 0077 and 0084: the slots 38 could be filled with an epoxy-fiberglass) in the outer sleeve (30), wherein the non-conductive insert comprises a first composite material (refer to para 0084: rubber, epoxy-fiberglass compound, or other suitable material to keep fluids and debris out while permitting signal passage); 
sealing the slot (38) with the non-conductive insert (para 0077 and 0084); and 
disposing a non-conductive inner liner (52, see figs. 7a, 8a, 9a, and 10; refer to para 0070) in the annulus of the outer sleeve (30) to adhere (via bond, fastener, or locking pins, refer to para 0076) to the 10outer sleeve (30), wherein there is a bond (para 0076: inner liner 52 may be bonded to a metal insert sealed against the sleeve 30, wherein the bond is between the inner liner 52 and outer sleeve 30) between the non-conductive inner liner (52) and the outer sleeve (30) such that the non-conductive inner liner (52) is sealed to the outer sleeve (refer to para 0076: the fastener or locking pins securing the metal insert to outer sleeve 30 seals the inner liner 52 to outer sleeve 30).  
Regarding claim 9, Smith et al. disclose wherein disposing the antenna assembly (12) comprises aligning, at least partially, an antenna of the antenna assembly with the slot (38, see fig. 9a).  
Regarding claim 10, Smith et al. disclose wherein the non-conductive inner liner (52) comprises a second composite material (refer to para 0070).  
Regarding claim 12, Smith et al. disclose wherein disposing the non-conductive inner liner (52) in the annulus comprises forming a sleeve (see fig. 9a and refer to para 0070) circumferentially about the annulus (fig. 9a: space between 30 and 10) such that the sleeve (52) adheres (para 0076: inner liner 52 may be bonded to a metal insert sealed/adhered against the sleeve 30 via fastener or locking pins, wherein the bond is between the inner liner 52 and outer sleeve 30) to the outer sleeve (30) and the non-conductive insert (para 0077 and 0084: the slots 38 could be filled with an epoxy-fiberglass: by adhering to the outer sleeve, it will also adhere to the conductive insert).  
Regarding claim 13, Smith et al. disclose wherein disposing the slot comprises forming a plurality of slots (38, see figs. 4b, 9a) circumferentially about the outer sleeve (38).  
Regarding claim 15, Smith et al. disclose wherein disposing the slot (38) comprises forming an angled edge slot (see fig. 12a: tapering slot 38) in the outer sleeve (30; refer to para 0085).  
Regarding claim 16, Smith et al. disclose wherein forming the non-conductive insert (88, see figs. 12a and 12b-1) in the slot (38) comprises at least one of fusing, bonding, curing and molding the non-conductive insert to the outer sleeve (30; refer to fig. 27 and para 0085 and 0119).  
Regarding claim 17, Smith et al. disclose a method of logging in a wellbore of a formation (refer to para 0006 and 0115), comprising: 5disposing a logging tool (RIT 10 is a logging tool used to measure downhole physical quantities; see figs. 1, 16, refer to para 0010, 0065, and 0114) in a wellbore (para 0063: the tool may be coupled to a coiled tubing and disposed in a well), wherein the logging tool comprises a sleeve assembly (see fig. 9a); aligning an antenna (12; see figs. 2a, 9a, and refer to para 0061-0062) of an antenna assembly (see fig. 2a) with a slot (38) disposed about an outer sleeve (30) of the sleeve assembly (see fig. 9a), wherein the antenna assembly is disposed around a portion (the portion defined by upper and lower retainer 72, see fig. 9a) of the logging tool (10) within an annulus (fig. 9a: space between 30 and 10) between the logging tool (10) and the sleeve assembly (30), wherein the antenna (12) is 10disposed around a tool mandrel fig. 2a: groove section of 10 surrounded by antenna 12) of the logging tool (10), wherein the outer sleeve (30) is disposed around the portion of the logging tool (10, see fig. 9a); 
transmitting a first signal from the antenna (12) through a non-conductive insert (para 0077 and 0084: the slots 38 could be filled with an epoxy-fiberglass) disposed in the slot (38) to the formation (refer to para 0084), wherein the non-conductive insert comprises a first composite material (refer to para 0084: rubber, epoxy-fiberglass compound, or other suitable material to keep fluids and debris out while permitting signal passage), 
wherein transmitting the first signal from the antenna (12) comprises transmitting the first signal 15through a non-conductive inner liner (52, see figs. 7a, 8a, 9a, and 10; refer to para 0070) disposed in an annulus (fig. 9a: space between 30 and 10) of the outer sleeve (30) that is adhered (via bond, fastener, or locking pins, refer to para 0076) to the outer sleeve (30), wherein there is a bond (para 0076: inner liner 52 may be bonded to a metal insert sealed against the sleeve 30, wherein the bond is between the inner liner 52 and outer sleeve 30) between the non-conductive inner liner (52) and the outer sleeve (30) such that the non-conductive inner liner (52) is sealed to the outer sleeve (refer to para 0076: the fastener or locking pins securing the metal insert to outer sleeve 30 seals the inner liner 52 to outer sleeve 30); 
receiving a first return signal associated with the transmitted first signal by the logging tool (refer to para 0115); and 20logging the first return signal (refer to para 0115 and 0128).  
Regarding claim 18, Smith et al. disclose wherein the non-conductive inner liner (52) comprises a second composite material (refer to para 0070).  
25 Regarding claim 19, Smith et al. disclose wherein the slot comprises a plurality of slots (38, see figs. 4b, 9a) disposed circumferentially about the outer sleeve (30).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2003/0056984A1), in view of Russell (U.S. 4361188).
Regarding claims 6 and 14, Smith et al. teach all the features of this claims as applied to claims 1 and 8 above; however, Smith et al. fail to teach forming a beveled edged 30slot in the outer sleeve.  
Russell teaches a well apparatus comprising a tubular body (302, fig. 7) having a slot (344), wherein the slot has a beveled edge at a top portion and at a bottom portion of the slot (344, fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Smith et al. and Russell before him or her, to have substituted the bearing shoulder with a beveled edge at a top portion and bottom portion, as taught by Russell, as an obvious design choice or an alternative method for supporting the insert in the slots. 
Claims 5, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2003/0056984A1) alone. 
Regarding claims 5, 11, and 20, Smith et al. disclose, in the embodiment of fig. 11,  insert (92) in slot (38), wherein the insert (92) comprises a flange portion near bearing shoulder (90), wherein the inner liner (52) captures the insert (92) in the slot (38) at the flange portion, preventing the insert (92) from being dislodged (see fig. 11 and refer to para 0080-000082).
However, Smith et al. does not teach the flange on the the non-conductive inner liner. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the arrangement, such that the flange is disposed on the non-conductive inner liner rather than the insert, for the purpose of efficiently preventing the insert from being dislodged from the slot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672